Citation Nr: 0503271	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2004, the 
veteran testified at a videoconference hearing before the 
undersigned.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2004).  
Therefore, since the veteran testified that his hearing had 
become worse since his September 2002 VA audiological 
examination, a remand for another examination is required.  

In this regard, the Board notes that the veteran appeared to 
have met the criteria for a compensable rating for his 
service connected bilateral hearing loss at his November 2001 
audiological examination.  See 38 C.F.R. §§ 4.85, 4.86 
(2004).  However, at neither a December 2001 nor a September 
2002 VA audiological examination did he meet this criteria.  
Therefore, on remand, the VA examiner should be asked to 
reconcile these audiological test scores.  38 C.F.R. § 19.9 
(2004).

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  Therefore, 
on remand, the RO should obtain and associate with the claims 
file all pertinent post November 2001 treatment records from 
the Fayetteville VA Medical Center.

Given the above development, as well as testimony in which 
the appellant reported that he did not receive adequate VCAA 
notice, on remand, the RO must provide an updated VCAA 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA should: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any pertinent evidence 
in his possession that has yet to be submitted.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2004).

In the December 2002 VA Form 9 the veteran reported that his 
service connected bilateral hearing loss was more disabling 
than reflected in his current disability rating and asked for 
extra-schedular consideration.  Therefore, on remand, the RO 
should document whether referral pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2004) is warranted.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for bilateral 
hearing loss.  The letter must: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should obtain all pertinent 
post-November 2001 medical records that 
have not already been associated with the 
claims file from the Fayetteville VA 
Medical Center, and any other identified 
facility or provider.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination.  
The claims folder is to be provided to 
the examiner for review in conjunction 
with the examination.  In accordance with 
the latest AMIE worksheet for hearing 
loss, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of current bilateral hearing loss.  
Thereafter, the examiner should provide 
an opinion that explains the different 
audiological test scores obtained at 
audiological examinations conducted in 
November 2001, December 2001, and 
September 2002.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using a 
rating decision format.  The RO should 
also adjudicate whether the veteran's 
service connected bilateral hearing loss 
meets the criteria for submission for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  If the veteran fails to show 
for the VA examination without good 
cause, the supplemental statement of the 
case should include notice of 38 C.F.R. 
§ 3.655 (2004).  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


